     Case 2:19-cr-00308-NBF Document 36 Filed 03/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
                                                ) Criminal No. 19-308
             v.                                 ) (Case No. 2:18-cr-00308)
                                                )
MICHAEL RYAN NEPPACH                            )


                         DEFENDANT MICHAEL RYAN NEPPACH
                   POSITION WITH RESPECT TO SENTENCING FACTORS


      COMES NOW, the Defendant, MICHAEL RYAN NEPPACH, by his attorneys,

GREENFIELD & KRAUT, and STANLEY W. GREENFIELD, Esquire, and files the

Defendant’s proposed corrections to the Presence Report:

      Paragraph 85 should be corrected to indicate an offense level of 19, after

acceptance of responsibility. However, the Guideline range at PSR paragraph 85,

remains correct.

      The Defendant has no other objections or corrections to the Presentence

Report relative to Sentencing Factors, filed on March 2, 2020.


                                         Respectfully submitted,

                                         GREENFIELD & KRAUT

                                         /s/ Stanley W. Greenfield, Esquire
                                         Stanley W. Greenfield, Esquire
                                         PA I.D. No. 00622
                                         6315 Beacon Street
                                         Pittsburgh, PA 15217
Case 2:19-cr-00308-NBF Document 36 Filed 03/06/20 Page 2 of 2




                              (412) 261-4466
                              Counsel for Defendant, Michael Ryan Neppach
